

113 S2640 RS: Presidential Library Donation Reform Act of 2014
U.S. Senate
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 532113th CONGRESS2d SessionS. 2640[Report No. 113–245]IN THE SENATE OF THE UNITED STATESJuly 22, 2014Mr. Carper (for himself and Mr. Coburn) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsAugust 26, 2014Reported, under authority of the order of the Senate of August 5 (legislative day, August 1), 2014,
			 by Mr. Carper, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend title 44, United States Code, to require information on contributors to Presidential
			 library fundraising organizations, and for other purposes.1.Short titleThis Act may be cited as the
			 Presidential Library Donation Reform Act of 2014.2.Presidential
			 libraries(a)In
			 generalSection 2112 of title 44, United States Code, is amended
			 by adding at the end the following:(h)Presidential
				library fundraising organization reporting requirement(1)DefinitionsIn
				this subsection:(A)ContributionThe
				term contribution means a contribution or contributions made by an
				individual or entity to a Presidential library fundraising
			 organization
				totaling not less than $200 (whether monetary or in-kind) in a
			 single calendar
				quarter.(B)Presidential
				library fundraising organizationThe term Presidential
				library fundraising organization means an organization established to
				raise funds to create, maintain, expand, or conduct activities at—(i)a
				Presidential archival depository; or(ii)any facility
				relating to a Presidential archival depository.(2)Reporting
				requirement(A)In
				generalDuring the period
				beginning on the date of enactment of this subsection, and ending
			 on the date
				described in subparagraph (B), and not later than 15 days after the
			 end of each
				calendar quarter, each Presidential library fundraising
			 organization shall
				submit to the Archivist, in a searchable and sortable electronic
			 format,
				information on each contribution made during that quarter, which
			 shall
				include—(i)the amount or value of the
				contribution;(ii)the source of
				the contribution, including the address of the individual or entity
			 that is the
				source of the contribution;(iii)if the source
				of the contribution is an individual, the occupation of the
			 individual;
				and(iv)the date of the
				contribution.(B)Duration of
				reporting requirementThe
				date described in this subparagraph is the later of—(i)the date on which
				the Archivist accepts, takes title to, or enters into an agreement
			 to use any
				land or facility for the Presidential archival depository for the
			 President for
				whom the Presidential library fundraising organization was
			 established;
				and(ii)the date on which
				the President whose archives are contained in the Presidential
			 archival
				depository for whom the Presidential library fundraising
			 organization was
				established no longer holds the Office of President.(C)Information
				required to be publishedNot later than 30 days after each
				submission under subparagraph (A), the Archivist shall publish the
			 information
				submitted on the website of the National Archives and Records
			 Administration,
				without a fee or other access charge, in a searchable, sortable,
			 and
				downloadable format.(3)Prohibition on
				the submission of false material information(A)Individual(i)ProhibitionIt shall be unlawful for any person who
				makes a contribution to knowingly and willfully submit materially
			 false
				information or omit material information with respect to the
				contribution.(ii)PenaltyAny
				person who commits an offense described in clause (i) shall be
			 punished as
				provided under section 1001 of title 18, United States Code.(B)Organization(i)ProhibitionIt shall be unlawful for any Presidential
				library fundraising organization to knowingly and willfully submit
			 materially
				false information or omit material information required to be
			 submitted under
				paragraph (2)(A).(ii)PenaltyAny Presidential library fundraising
				organization that commits an offense described in clause (i) shall
			 be punished
				as provided under section 1001 of title 18, United States Code.(4)Prohibition on
				certain contributions(A)In
				generalIt shall be unlawful for any person to knowingly and
				willfully—(i)make a
				contribution in the name of another person;(ii)allow the name of
				the person to be used by another person to effect a contribution;
			 or(iii)accept a
				contribution that is made by 1 person in the name of another
			 person.(B)PenaltyAny
				person who commits an offense described in subparagraph (A) shall
			 be punished
				as provided under section 309(d) of the Federal Election Campaign
			 Act of 1971
				(2 U.S.C. 437g(d)) in the same manner as if the offense were a
			 violation of
				section 316(b)(3) of such Act (2 U.S.C. 441b(b)(3)).(5)RegulationsThe Archivist shall promulgate regulations
				for the purpose of carrying out this
				subsection..(b)Applicability of
			 amendments(1)DefinitionsIn
			 this subsection:(A)ContributionThe
			 term contribution has the same meaning given that term in section
			 2112(h) of title 44, United States Code (as added by subsection (a)).(B)Presidential
			 library fundraising organizationThe term Presidential
			 library fundraising organization has the same meaning given that term in
			 section 2112(h) of title 44, United States Code (as added by subsection
			 (a)).(2)ApplicabilitySection
			 2112(h) of title 44, United States Code (as added by subsection (a)) shall
			 apply—(A)to a Presidential
			 library fundraising organization established before, on, or after the date
			 of
			 enactment of this Act; and(B)with respect to a
			 contribution made after the date of enactment of this Act.August 26, 2014Reported with amendments